Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/450,397 filed on 6/24/19 has a total of 19 claims pending for examination; there are 2 independent claims and 17 dependent claims, all of which are examined below.
Election/Restrictions
The restriction requirement mailed to Applicant on 6/28/21 has been vacated.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 1020181151004 filed on 6/22/18.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Duplessis (Reg. No. 68,324) on 11/9/21 in order to further clarify the claims.
The application has been amended as follows: 
In claims 5 line 2, the phrase “the scope” has been deleted and it has been replaced with ---a scope---.
Claim 7 has been deleted and it has been replaced with --- 7. (Currently Amended)  The method of claim 1, further comprising bringing at least one of the first bus subscriber and the second bus subscriber into a secure state if, during evaluation, an error that impairs the proper functioning of at least one of the first bus subscriber and the second bus subscriber is identified.---
In claim 15 line 2, the phrase “the scope” has been deleted and it has been replaced with ---a scope---. 
Claim 17 has been deleted and it has been replaced with ---17. (Currently Amended)  The method of claim 2, further comprising bringing at least one of the first bus subscriber and the second bus subscriber into a secure state if, during evaluation, an error that impairs the proper functioning of at least one of the first bus subscriber and the second bus subscriber is identified.--- 
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest the second bus subscriber generating a second bus message 
With regards to claims 2-10 and 13-19, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.
With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest wherein the second bus subscriber is designed to identify the error by evaluating the bus error code: wherein, triggered by the identification of the error, the first bus subscriber is triggered by receiving a request in a second bus message, is designed to generate a third bus message and to write the error dentification in the bus data area of the third bus message; wherein, triggered by receiving the bus error code in the first bus message, the second bus subscriber is designed to generate the second bus message with the request for transmission of the error identification, and is designed to identify the  error for error management by evaluating the bus error code and the error identification, in combination with the other limitations found in the claim.
With regards to claim 12, due to its dependence from claim 11, it is allowed for at least the same reasons.

The following is a discussion of the closest prior art found and how it differs from the instant case:
US Patent Application Publication No. 20040054829 to White, III et al. teaches a Modbus device receiving a message that was sent by another device over a Modbus bus.  The receiving Modbus device performing an error check on the message.  After the error check, a determination is made if the addressing received is correct and guarantees the lengths requested do not exceed addressing limits.  If there is an error, an error response is sent indicating that a Modbus function code has been received with an error.  White III et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.

US Patent Application Publication No. 20070283061 to Mueller et al. teaches two components connected via a bus that receive or deliver erroneous data and/or instructions.  Erroneous identification generators are provided for error avoidance and generate error identifier(s).  Mueller et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181